 Case 3:21-cv-12937-PGS-TJB Document 1 Filed 06/24/21 Page 1 of 4 PageID: 1




Daniel I. Winter, Esq. (001922007)
CULLEN AND DYKMAN, LLP
433 Hackensack Avenue, 12th floor
Hackensack, New Jersey 07601
(201) 488-1300
Attorneys for Defendant
THE STOP & SHOP SUPERMARKET COMPANY LLC
and i/s/h/a SUPER STOP & SHOP #0802
Our File No.: 23001-89


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


BETH STAFFIN,                                   From: Superior Court of New Jersey,
                                                  Law Division, Middlesex County
                     Plaintiff,                 Vicinage, Docket No. MID-L-1081-21

vs.                                                       NOTICE OF REMOVAL

THE STOP & SHOP SUPERMARKET
COMPANY LLC, a foreign limited
liability company doing business in the
State of New Jersey as Super Stop &
Shop/Stop & Shop; SUPER STOP &
SHOP #0802, a business entity; JOHN
DOES 1-10, fictitiously named
individuals; and, ABC COS. 1-10
fictitiously named business entities,

                     Defendants.


TO THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1367(a), 1441, 1446;

and 42 U.S.C. § 1983, defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC and

i/s/h/a SUPER STOP & SHOP #0802, through the undersigned attorneys, hereby removes the

above-captioned civil action, and all claims and causes of action therein, from the Superior Court

of New Jersey, Law Division, Middlesex County Vicinage, to the United States District Court

for the District of New Jersey, Newark Vicinage.
                                            Page 1 of 4
 Case 3:21-cv-12937-PGS-TJB Document 1 Filed 06/24/21 Page 2 of 4 PageID: 2


                     JURISDICTION & AUTHORITY FOR REMOVAL

       1.      On or about February 19, 2021, plaintiff commenced this action by filing a

Complaint in the Superior Court of New Jersey, Law Division, Middlesex County (“the State

Action”). The Complaint names THE STOP AND SHOP SUPERMARKET COMPANY LLC

and i/s/h/a SUPER STOP & SHOP #0802 as defendants.

       2.      A copy of the Complaint in the State Action that was forwarded to our office is

annexed hereto as EXHIBIT A.

       3.      On March 19, 2021, Defendant THE STOP & SHOP SUPERMARKET

COMPANY LLC and i/s/h/a SUPER STOP & SHOP #0802 filed an Answer to the Complaint.

Along with the Answer, Defendant served a Demand for a Statement of Damages.

       4.      A copy of Defendant’s Answer in the State Court Action is annexed as EXHIBIT

B.

       5.      On June 14, 2021, Plaintiff served a Statement of Damages, alleging claimed

damages in the amount of $3,000,000.00. A copy of Plaintiff’s Statement of Damages is

annexed as EXHIBIT C.

       6.      The Federal District of New Jersey, Newark Vicinage, encompasses Middlesex

County.

       7.      This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §§

1332 because there exists diversity of citizenship between the plaintiffs and defendants and, upon

information and belief, the amount in controversy is claimed to exceed the sum of $75,000.00

exclusive of interests and costs.

       8.      Under the provisions of 28 U.S.C. §1441, the right exists to remove this civil

action from the Superior Court of the State New Jersey, Middlesex County, to the United States
                                            Page 2 of 4
 Case 3:21-cv-12937-PGS-TJB Document 1 Filed 06/24/21 Page 3 of 4 PageID: 3


District Court for the District of New Jersey, Newark Vicinage, which embraces the place where

this action is pending. In her Complaint, Plaintiff BETH STAFFIN, seeks judgment as a result

of personal injuries allegedly sustained after a slip and fall accident that allegedly occurred on

August 18, 2019 at the Stop & Shop store located at 3333 Route 27, Franklin Park, County of

Somerset, and state of New Jersey.

       9.      Plaintiffs Statement of Damages alleging claimed damages of $3,000.000.00 was

received on June 14, 2021. As such, removal of this matter is timely pursuant to 28 U.S.C. §§

1446(b). This action involves a controversy between citizens of different States. The plaintiff is,

and was at the commencement of the action, a citizen of New Jersey. Stop & Shop Supermarket

Company LLC, is a Foreign Limited Liability Company, with its sole member being Ahold

Delhaize U.S.A., Inc. Ahold Delhaize U.S.A., Inc. is a Delaware Corporation with its principal

place of business at 1385 Hancock Street, Quincy, Massachusetts, 02169.

       10.     The citizenship of a limited liability company is determined by the citizenship of

its members. See Carden v. Arkoma Assocs., 494 U.S. 185, 110 S.Ct. 1015 (1990); Quantlab

Fin., LLC, Quantlab Tech. Ltd. (BVI) v Tower Research Capital, LLC, 715 F Supp 2d 542

(S.D.N.Y. 2010). In that regard, Ahold Delhaize U.S.A., Inc. is a Delaware Corporation with its

principal place of business at 1365 Hancock Street, Quincy, Massachusetts, 02169.

       11.     No other process, pleadings, or orders have been served on THE STOP & SHOP

SUPERMARKET COMPANY LLC in the State Action.

       12.     The Plaintiff’s Complaint does not specify the amount of damages because under

the New Jersey Rules of Court, Rule 4:5-2, a plaintiff in a personal injury matter seeking

unliquidated damages in the Superior Court, Law Division, is not permitted to assert the damages

amount in the Complaint. However, Plaintiffs’ Statement of Damages sent on June 14, 2021

alleges claimed damages in the total amount of $3,000,000.00. Therefore, the District Court has

                                            Page 3 of 4
 Case 3:21-cv-12937-PGS-TJB Document 1 Filed 06/24/21 Page 4 of 4 PageID: 4


jurisdiction over this action. The case became removable after the receipt of the Statement of

Damages 28 U.S.C. §§ 1446(b)(3) on June 14, 2021.

          NOTICE TO PLAINTIFFS AND SUPERIOR COURT OF REMOVAL

       13.    The defendant, THE STOP AND SHOP SUPERMARKET COMPANY LLC and

i/s/h/a Super Stop & Shop #0802 through its attorney, will promptly serve a copy of this Notice

of Removal on counsel for the plaintiffs, and will promptly file a copy of this Notice of Removal

with the Clerk of the Superior Court, Law Division, Middlesex County Vicinage pursuant to 28

U.S.C. § 1446(d).


                                                               CULLEN AND DYKMAN LLP


                                                           BY:   /s Daniel I. Winter__
                                                                    DANIEL I. WINTER, ESQ.


Dated: June 24, 2021




                                           Page 4 of 4
